Title: From George Washington to Major General Philip Schuyler, 24 December 1775
From: Washington, George
To: Schuyler, Philip



Dear Sir
Cambridge 24th Decemr 1775.

Your Favor of the 15th Instant came Yesterday to Hand, with Copies and Extracts of your late Letters to Congress—I have with great Attention perused them—I am very sorry to find by several paragraphs, that both you and General Montgomery incline to quit the Service—Let me ask you Sir, when is the Time for brave Men to exert themselves in the Cause of Liberty and their Country, if this is not? Should any Difficulties that they may have to encounter at this important Crisis deter them? God knows there is not a Difficulty that you both (very justly) complain of that I have not in an eminent Degree experienced; that I am not every Day experiencing, but we must bear up against them, and make the best of Mankind as they are, since we cannot

have them as we wish—Let me therefore conjure you and Mr Montgomery to lay aside such Thoughts—Thoughts injurious to yourselves and excessively so to your Country which calls aloud for Gentlemen of your abilities.
You mention in your Letter to Congress of the 20th Ulto that the Cloathing was to remain at Albany as General Montgomery woud provide the Troops in Canada—I wish they coud be spared for this army, for we can not get Cloathing for half of our Troops—Let me hear from you on this Subject as soon as possible.
The Proofs you have of the Ministry’s Intentions to engage the Savages against us, are incontrovertable—We have other Confirmations of it, by several Dispatches, from John Stuart the Superintendent for the Southern District, which luckily fell into my Hands, being found on Board a Sloop sent by Lord Dunmore bound to Boston, she was taken by one of our armed Vessels; these with many Letters of Consequence from his Lordship, I have lately sent to the Congress.
I hope soon to hear that Colonel Knox has made good progress in forwarding the Artillery, it is much wanting for the Works we have lately thrown up.
I have wrote a Letter the 18th Instant to General Howe respecting Mr Allen of which and the answer you have Copies inclosed—I am with great Regard Sir Your most H. St

Go: Washington

